DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 3 March 2022.
Claims 1-22 are presented for examination.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 21 and 22 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 3 March 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “Claims 15-21 are rejected under 35 U.S.C. § 101 for allegedly being signal per se. Applicant has amended claim 15 and believes the amendments adequately address the rejection. As such, Applicant respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 101 rejection for claim 15 and its respective dependent claims 14-21.”
	Examiner respectfully disagrees.
	Claim 15 recites “A computer program product embodied on a computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes a method for optimizing a database query comprising…” 
	The term “computer readable medium” was not amended (e.g. is not amended to “non-transitory computer readable medium”).
	The above reason is applied equally to the similar argument on dependent claims.
	Therefore, 35 U.S.C. 101 rejections are maintained.

Applicant argued that “Applicant respectfully submits the cited references, singly or in combination, do not disclose, teach, or suggest at least "upon receiving the database query, performing a first and second GROUP-BY operation in response to the database query having a SET operator with a multi-set semantic…" 
In particular, Applicant respectfully asserts that Hernandez fails to disclose, teach, or suggest at least, in response to receiving a query that includes a SET operator with a multi-set semantic, preforming GROUP-BY operations. In fact, Applicant respectfully submits that Hernandez is discloses the opposite of the limitations of claim 1. Specifically, Hernandez begins by applying GROUP-BY operations to sets of data and then using the UNION ALL operator on the resulting queries. On the other hand, claim 1 begins by receiving a query having a SET operator with a multi-set semantic and then, in response, applying GROUP-BY operations to data sets. Therefore, Applicant respectfully submits that Hernandez fails to disclose, teach, or suggest at least the aforementioned claim limitation…”
	Examiner respectfully disagrees.
	The argued subject matter is not clearly recited in the claim language.
	The newly added claim limitation merely discloses “upon receiving the database query, performing a first and second GROUP-BY operation in response to the database query having a SET operator with a multi-set semantic.”
	However, the limitation does not clearly disclose whether a) “a first and second GROUP-BY operation” as in “performing a first and second GROUP-BY operation” is a part of the query along with SET operator, or b) “a first and second GROUP-BY operation” as in “performing a first and second GROUP-BY operation” is not a part of the query, therefore, if system sees “SET operator,” the system will then “performing a first and second GROUP-BY operation.”
	The term “in response to”	is broad and cover both above mentioned scenarios. 
If the amendment is referring to interpretation a), then Hernandez still teaches “claim 1 begins by receiving a query having a SET operator with a multi-set semantic and then, in response, applying GROUP-BY operations to data sets.” see Hernandez, page 1, “In T-SQL, you summarize data by using the GROUP BY clause within an aggregate query. This clause creates groupings which are defined by a set of expressions.” page 7, “The GROUPING SETS operator is used along with the GROUP BY clause, and allows you to make multi-grouped queries just by specifying the grouping sets separated by comma…” Hernandez, page 7, Query 4, recites “using the GROUPINGSETS clause.
GROUP BY
GROUPING SETS
(
YEAR(OrderDate), --1st grouping set
(YEAR(OrderDate), MONTH (OrderDate)) --2nd grouping set
);”
Hernandez discloses “receiving a query having a SET operator with a multi-set semantic” see Hernandez, query 4 which includes “GROUPING SETS operator,” further, Hernandez discloses “a SET operator with a multi-set semantic” (e.g. “YEAR(OrderDate), --1st grouping set” and “(YEAR(OrderDate), MONTH (OrderDate)) --2nd grouping set”).

Applicant argued that “Amended Claim 22 recites at least “upon receiving the database query, in response to the database query having a SET operator with a multi-set semantic converting the multi-set semantic in the SET operator to a non-multi-set semantic. . .”
Applicant respectfully submits that the Office Action does not cite to any portion of
Bellamkonda as teaching the amended claim limitation of converting a multi-set semantic to a non-multi-set semantic in response to receiving a database query, when said database query has a SET operator with a multi-set semantic.
Therefore, Applicant believes that the rejection of claim 22 has been overcome and withdrawal and allowance is respectfully requested...”
	Examiner respectfully disagrees.
	Neither the argument or the claim amendment clearly disclose what “multi-set semantic” and “non-multi-set semantic” are referring to.
	Bellamkonda discloses converting queries which include set operator to different queries. Therefore, Bellamkonda discloses the amendment, “upon receiving the database query, in response to the database query having a SET operator with a multi-set semantic converting the multi-set semantic in the SET operator to a non-multi-set semantic (Bellamkonda: paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702…” WHERE “SET operator” is broadly interpreted as “set operation”
See Fig. 7, received query 700 includes SET operator (e.g. INTERSECT), which is rewritten as query 702 (e.g. SET operator INTERSECT is converted by using other operators), and query 710 is rewritten as query 712.
	For the above reasons, the references at least teach the argued claim limitations, therefore, the rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-21 disclose "computer readable medium." Specification does not clearly define which forms the above medium may take. 
Specification, paragraph [0091], states "The term "computer readable medium" or "computer usable medium" as used herein refers to any medium that participates in providing instructions to processor 1407 for execution. Such a medium may take many forms, including but not limited to, non-volatile media and volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as disk drive 1410. Volatile media includes dynamic memory, such as system memory 1408,” and paragraph [0092] states “Common forms of computer readable media includes, for example, floppy disk, flexible disk, hard disk, magnetic tape, any other magnetic medium, CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, RAM, PROM, EPROM, FLASH-EPROM, any other memory chip or cartridge, cloud-based storage, or any other medium from which a computer can read" where definition of “computer readable medium” is open ended in the specification (e.g. “any other medium from which a computer can read”), the claimed “computer readable medium” could include signals and waves.  
Therefore, Claims 15-21 are rejected under 35 USC 101 for being signal per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (“Summarizing Data Using the GROUPINGSETS Operator,” 14 November 2017), in view of Bellamkonda (U.S. Pub. No.: US 20150220600).
For claim 1, Hernandez discloses a method for optimizing a database query, comprising: 
receiving a database query; upon receiving the database query, performing a first and second GROUP-BY operation in response to the database query having a SET operator with a multi-set semantic (Hernandez: page 1, “…to use the GROUPING SETS operator along with the GROUP BY clause and define each grouping set within a single query…” page 7, “You find that by using the GROUPING SETS operator you should get the same result set, but with less coding! This really motivatesyou, and you write the following query using GROUPING SETS: Query 4. Getting the same result set produced by the Query #3 but using the GROUPINGSETS clause... GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
);”
WHERE “receiving a database query” is broadly interpreted as “Query 4”
WHERE “having a SET operator with a multi-set semantic” is broadly interpreted as “GROUPING SETS” and “GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
)”); 
the first GROUP-BY operation is performed on a first table column of a first database table referenced by the SET operator with the multi-set semantic, and a first counter for a first result associated with the first GROUP-BY operation is maintained (Hernandez:  page 1, “One row per unique combination of the expressions in the GROUP BY clause is returned, and aggregate functions such as COUNT…may be used on any columns in the query.” page 7, “You find that by using the GROUPING SETS operator you should get the same result set, but with less coding! This really motivatesyou, and you write the following query using GROUPING SETS: Query 4. Getting the same result set produced by the Query #3 but using the GROUPINGSETS clause... 
FROM Sales.SalesOrderHeader 
GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
);…
The result set produced by Query 4 is the same as that displayed in Figure 1. Figure 3 shows the results, but the new technique requires less code. The GROUPING SETS operator is used along with the GROUP BY clause, and allows you to make multi-grouped queries just by specifying the grouping sets separated by comma. However, you need to be careful when specifying the grouping sets. For example, if a grouping contains two columns, say column A and column B, both columns need to be contained within parenthesis: (column A, column B).columns If there’s not a parenthesis between them, the GROUPING SETS clause will define them as separate groupings, and the query will not return the desired results”
WHERE “a first GROUP-BY operation on a first table column of a first database table” is broadly interpreted as “YEAR (OrderDate), --1st grouping set,” where “a first table” is “Sales.SalesOrderHeader,” where “a first table column of a first database table” is “YEAR (OrderDate)”
WHERE “multi-set semantic” is broadly interpreted as “GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
)”)
WHERE “maintaining a first counter for a first result associated with the first GROUP-BY operation” is broadly interpreted as “One row per unique combination of the expressions in the GROUP BY clause is returned, and aggregate functions such as COUNT…may be used on any columns in the query.” (e.g. “in the GROUP BY clause…aggregate functions such as COUNT…may be used on any columns” indicates “YEAR (OrderDate), --1st grouping set” has aggregate function “COUNT” on “any columns” e.g. “YEAR (OrderDate)” column), and
the second GROUP-BY operation is performed on a second table column of referenced by the SET operator with the multi-set semantic, and a second counter for a second result associated with the second GROUP-BY operation is maintained (Hernandez: page 1, “One row per unique combination of the expressions in the GROUP BY clause is returned, and aggregate functions such as COUNT…may be used on any columns in the query.”  page 7, “You find that by using the GROUPING SETS operator you should get the same result set, but with less coding! This really motivatesyou, and you write the following query using GROUPING SETS: Query 4. Getting the same result set produced by the Query #3 but using the GROUPINGSETS clause... 
FROM Sales.SalesOrderHeader 
GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
);…
The result set produced by Query 4 is the same as that displayed in Figure 1. Figure 3 shows the results, but the new technique requires less code. The GROUPING SETS operator is used along with the GROUP BY clause, and allows you to make multi-grouped queries just by specifying the grouping sets separated by comma. However, you need to be careful when specifying the grouping sets. For example, if a grouping contains two columns, say column A and column B, both columns need to be contained within parenthesis: (column A, column B).columns If there’s not a parenthesis between them, the GROUPING SETS clause will define them as separate groupings, and the query will not return the desired results”
WHERE “a second GROUP-BY operation on a second table column” is broadly interpreted as “(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set”
WHERE “maintaining a second counter for a second result associated with the second GROUP-BY operation” is broadly interpreted as “One row per unique combination of the expressions in the GROUP BY clause is returned, and aggregate functions such as COUNT…may be used on any columns in the query.” (e.g. “in the GROUP BY clause…aggregate functions such as COUNT…may be used on any columns” indicates “YEAR (OrderDate), --1st grouping set” has aggregate function “COUNT” on “any columns” e.g. “YEAR (OrderDate)” column)); 
correlating the first result with the second result (Hernandez: page 7, “You find that by using the GROUPING SETS operator you should get the same result set, but with less coding! This really motivatesyou, and you write the following query using GROUPING SETS: Query 4. Getting the same result set produced by the Query #3 but using the GROUPINGSETS clause... 
FROM Sales.SalesOrderHeader 
GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
);…
The result set produced by Query 4 is the same as that displayed in Figure 1. Figure 3 shows the results, but the new technique requires less code. The GROUPING SETS operator is used along with the GROUP BY clause, and allows you to make multi-grouped queries just by specifying the grouping sets separated by comma. However, you need to be careful when specifying the grouping sets. For example, if a grouping contains two columns, say column A and column B, both columns need to be contained within parenthesis: (column A, column B).columns If there’s not a parenthesis between them, the GROUPING SETS clause will define them as separate 
groupings, and the query will not return the desired results”); and 
generating a result set for the SET operator having the multi-set semantic based upon correlation of the first result with the second result (Hernandez: page 1, “…One row per unique combination of the expressions in the GROUP BY clause is returned, and aggregate functions such as COUNT or SUM may be used on any columns in the query.” page 7, “You find that by using the GROUPING SETS operator you should get the same result set, but with less coding! This really motivatesyou, and you write the following query using GROUPING SETS: Query 4. Getting the same result set produced by the Query #3 but using the GROUPINGSETS clause... 
FROM Sales.SalesOrderHeader 
GROUP BY
GROUPING SETS
(
YEAR (OrderDate), --1st grouping set
(YEAR(OrderDate),MONTH(OrderDate)) --2nd grouping set
);…
The result set produced by Query 4 is the same as that displayed in Figure 1. Figure 3 shows the results, but the new technique requires less code. The GROUPING SETS operator is used along with the GROUP BY clause, and allows you to make multi-grouped queries just by specifying the grouping sets separated by comma. However, you need to be careful when specifying the grouping sets. For example, if a grouping contains two columns, say column A and column B, both columns need to be contained within parenthesis: (column A, column B).columns If there’s not a parenthesis between them, the GROUPING SETS clause will define them as separate 
groupings, and the query will not return the desired results”).
However, Hernandez does not explicitly disclose a second database table, wherein deduplication is applied to a row value based at least upon correlation of counter values.
Bellamkonda discloses wherein deduplication is applied to a row value based at least upon correlation of counter values (Bellamkonda: paragraph [0045], “…group-by operator 226 may aggregate count values for each record in the hash table. The count values may be used to determine if any and how many duplicates of the respective record exist in the first data set and the second data set. In addition or alternatively, the count values may be used to determine which records to output from the hash table. A filter condition for identifying and outputting rows may be defined using the count values based on the type of set operation requested”  
Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702. Query 702 aggregates a first count value that counts each duplicate record in the first data set (those records that map to the same location in the hash table) and a second count value that counts each duplicate record in the second data set. Query 702 defines a filter condition that outputs records from the hash table where the first and second count value are both greater than zero. (Instead of ">0", the expression "!=0" or ">=1" may be used in the HAVING condition depicted in query 702 with the same effect). Records where the first count value is zero corresponds to records that are not included in the first data set, whereas records where the second count value is zero correspond to records that are not included in the second data set. Therefore, these records are not included in the final result set for the INTERSECT operation. Records where both the first and second count values are greater than zero correspond to records that are included in both the first and second data sets. Therefore, these records are included in the final result set.”);
a second database table (Bellamkonda: Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702. Query 702 aggregates a first count value that counts each duplicate record in the first data set (those records that map to the same location in the hash table) and a second count value that counts each duplicate record in the second data set. Query 702 defines a filter condition that outputs records from the hash table where the first and second count value are both greater than zero. (Instead of ">0", the expression "!=0" or ">=1" may be used in the HAVING condition depicted in query 702 with the same effect). Records where the first count value is zero corresponds to records that are not included in the first data set, whereas records where the second count value is zero correspond to records that are not included in the second data set. Therefore, these records are not included in the final result set for the INTERSECT operation. Records where both the first and second count values are greater than zero correspond to records that are included in both the first and second data sets. Therefore, these records are included in the final result set.” 
WHERE “a second database table” is broadly interpreted as “the second data set” See Fig. 7, “SELECT a, b FROM t2,” where “FROM t2” indicates “the second data set” is from Table “t2”).
Additionally, Bellamkonda also discloses maintaining a first counter for a first result, maintaining a second counter for a second result, generating a result set for the SET operator having the multi-set semantic based upon correlation of the first result with the second result (Bellamkonda: paragraph [0045], Paragraph [0046], Paragraph [0047], “Query 710 is a request to perform an MINUS operation, which may be rewritten as query 712…”
Paragraph [0048], “Although only an INTERSECT and MINUS operation is depicted in FIG. 7, the count values may also be used to process a request to perform an INTERSECT ALL operation or a MINUS ALL operation. For example, when an INTERSECT ALL operation is received a first count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the first data set. Similarly, a second count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the second data set. When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records as indicated by the count values. The number of records included in the final result set is the minimum of the first count value and the second count value. For instance, if the first count value is "4" and the second count value is "2", then two duplicate records are included in the final result set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “EFFICIENT SET OPERATION EXECUTION USING A SINGLE GROUP-BY OPERATION” as taught by Bellamkonda, because it would provide Hernandez’s method with the enhanced capability of “…count values may be aggregated and used to track how many duplicates belong to each data set…The first and second count values may be used to determine which rows to remove and which rows to output in the final result set…” (Bellamkonda: paragraph [0019]).
For claim 3, Hernandez and Bellamkonda disclose the method of claim 1, wherein the SET operator having the multi-set semantic is a MINUS ALL operator, and the first results with the second results are correlated by calculating a maximum of either zero or a difference between the first counter and the second counter (Bellamkonda: paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702. Query 702 aggregates a first count value that counts each duplicate record in the first data set (those records that map to the same location in the hash table) and a second count value that counts each duplicate record in the second data set. Query 702 defines a filter condition that outputs records from the hash table where the first and second count value are both greater than zero… Records where the first count value is zero corresponds to records that are not included in the first data set, whereas records where the second count value is zero correspond to records that are not included in the second data set. Therefore, these records are not included in the final result set for the INTERSECT operation. Records where both the first and second count values are greater than zero correspond to records that are included in both the first and second data sets. Therefore, these records are included in the final result set.”
Paragraph [0047], “Query 710 is a request to perform an MINUS operation, which may be rewritten as query 712…” Paragraph [0048], “Although only an INTERSECT and MINUS operation is depicted in FIG. 7, the count values may also be used to process a request to perform an INTERSECT ALL operation or a MINUS ALL operation…”
Paragraph [0049], “When a MINUS ALL operation is received, the final result set includes a number of records corresponding to the first count value minus the second count value, where the first count value minus the second count value is a positive integer. For example, if the first count value is "5" and the second count value is "2", then three duplicate records are included in the final result set”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “EFFICIENT SET OPERATION EXECUTION USING A SINGLE GROUP-BY OPERATION” as taught by Bellamkonda, because it would provide Hernandez’s method with the enhanced capability of “…count values may be aggregated and used to track how many duplicates belong to each data set…The first and second count values may be used to determine which rows to remove and which rows to output in the final result set…” (Bellamkonda: paragraph [0019]).
For claim 4, Hernandez and Bellamkonda disclose the method of claim 1, wherein the SET operator having the multi-set semantic is an INTERSECT ALL operator, and the first results with the second results are correlated by calculating a minimum between the first counter and the second counter (Bellamkonda: paragraph [0045], Paragraph [0046], Paragraph [0047], “Query 710 is a request to perform an MINUS operation, which may be rewritten as query 712…”
Paragraph [0048], “Although only an INTERSECT and MINUS operation is depicted in FIG. 7, the count values may also be used to process a request to perform an INTERSECT ALL operation or a MINUS ALL operation. For example, when an INTERSECT ALL operation is received a first count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the first data set. Similarly, a second count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the second data set. When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records as indicated by the count values. The number of records included in the final result set is the minimum of the first count value and the second count value. For instance, if the first count value is "4" and the second count value is "2", then two duplicate records are included in the final result set”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “EFFICIENT SET OPERATION EXECUTION USING A SINGLE GROUP-BY OPERATION” as taught by Bellamkonda, because it would provide Hernandez’s method with the enhanced capability of “…count values may be aggregated and used to track how many duplicates belong to each data set…The first and second count values may be used to determine which rows to remove and which rows to output in the final result set…” (Bellamkonda: paragraph [0019]).
For claim 6, Hernandez and Bellamkonda disclose the method of claim 1, wherein the SET operator having the multi-set semantic is converted to a regular set operation (Bellamkonda: paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702…” See Fig. 7, query 700 is rewritten as query 702, and query 710 is rewritten as query 712
WHERE “SET operator” is broadly interpreted as “set operation”
WHERE “a regular set operation” is broadly interpreted as “rewritten as query 702”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “EFFICIENT SET OPERATION EXECUTION USING A SINGLE GROUP-BY OPERATION” as taught by Bellamkonda, because it would provide Hernandez’s method with the enhanced capability of “…count values may be aggregated and used to track how many duplicates belong to each data set…The first and second count values may be used to determine which rows to remove and which rows to output in the final result set…” (Bellamkonda: paragraph [0019]).
For claim 8, it is a system claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a system claim having similar limitations as cited in claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 11, it is a system claim having similar limitations as cited in claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 6. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a product claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 17, it is a product claim having similar limitations as cited in claim 3. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 18, it is a product claim having similar limitations as cited in claim 4. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 20, it is a product claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claim 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (“Summarizing Data Using the GROUPINGSETS Operator,” 14 November 2017), in view of Bellamkonda (U.S. Pub. No.: US 20150220600), and further in view of Harrison (“Optimizing GROUP and ORDER BY” 05 August 2009).
For claim 2, Hernandez and Bellamkonda disclose the method of claim 1, wherein the first and second GROUP-BY operations.
However, Hernandez and Bellamkonda do not explicitly disclose GROUP-BY operations are sort GROUP-BY operations.
Harrison discloses GROUP-BY operations are sort GROUP-BY operations (Harrison: page 3, “Prior to 10.2, the statement would be executed using a SORT GROUP BY operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “Optimizing GROUP and ORDER BY” as taught by Harrison, because it would provide Hernandez’s method with the enhanced capability of “GROUP BY operation involved sorting the data on the relevant columns, then accumulating aggregate results” (Harrison: page 1)
For claim 5, Hernandez and Bellamkonda disclose the method of claim 1, wherein the first and second GROUP-BY operations.
However, Hernandez and Bellamkonda do not explicitly disclose GROUP-BY operations are hashed GROUP-BY operations followed by a separate sorting operation.
Harrison discloses GROUP-BY operations are hashed GROUP-BY operations followed by a separate sorting operation (Harrison: page 6, “Here's my query and execution plan showing that I get a HASH GROUP BY together with SORT ORDER BY… You might think that doing a single SORT GROUPBY is better than doing both a HASH GROUP BY and a SORT ORDER BY. But remember, the SORT ORDER BY only has to sort the grouped rows-about 200,000 in my example - while the GROUP BY has to process the entire contents of the table -about 2.5 million in my sample table. So optimizing the GROUP BY is often more important than avoiding a small second sort.” (see Figure on Page 6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “Optimizing GROUP and ORDER BY” as taught by Harrison, because it would provide Hernandez’s method with the enhanced capability of “To get a better result, you can perform the GROUPBY in an in-line view and perform the ORDER BY in the outer query. Use the NO_MERGE hint to prevent the two operations from being combined” (Harrison: page 7)
For claim 9, it is a system claim having similar limitations as cited in claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a system claim having similar limitations as cited in claim 5. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 16, it is a product claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 19, it is a product claim having similar limitations as cited in claim 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (“Summarizing Data Using the GROUPINGSETS Operator,” 14 November 2017), in view of Bellamkonda (U.S. Pub. No.: US 20150220600), and further in view of Aschenbrenner (“INTERSECT ALL in SQL Server,” 16 February 2015).
For claim 7, Hernandez and Bellamkonda disclose the method of claim 6, wherein at least one of the following conversions occur in the database query: INTERSECT ALL is converted, MINUS ALL is converted (Bellamkonda: Paragraph [0023], “…Example types of set operations may include, without limitation, INTERSECT operations, INTERSECT ALL operations, MINUS operations, MINUS ALL OPERATIONS and UNION operations.” paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702…” paragraph [0048], “Although only an INTERSECT and MINUS operation is depicted in FIG. 7, the count values may also be used to process a request to perform an INTERSECT ALL operation or a MINUS ALL operation.” Paragraph [0051], “Result set 810 corresponds to the final result set for an INTERSECT operation and includes all records from hash table 800 where both c1 and c2 are not equal to zero. Thus, the record stored at entry 802 is included, but the records stored at entries 804, 806, and 808 are not output. Result set 812 corresponds to the final result set of an INTERSECT ALL operation…” Claim 8, “…in response to determining that the type of set operation is an intersect all or a minus all operation:”
See Fig. 7, query 700 is rewritten as query 702, and query 710 is rewritten as query 712
WHERE “SET operator” is broadly interpreted as “set operation”
WHERE “a regular set operation” is broadly interpreted as “rewritten as query 702” and “intersect all or a minus all operation”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “EFFICIENT SET OPERATION EXECUTION USING A SINGLE GROUP-BY OPERATION” as taught by Bellamkonda, because it would provide Hernandez’s method with the enhanced capability of “…count values may be aggregated and used to track how many duplicates belong to each data set…The first and second count values may be used to determine which rows to remove and which rows to output in the final result set…” (Bellamkonda: paragraph [0019]).
However, Hernandez and Bellamkonda do not explicitly disclose 
(a) INTERSECT ALL is converted to INTERSECT when a subquery includes INTERSECT, MINUS, or UNION; 
(b) MINUS ALL is converted to MINUS when the subquery includes INTERSECT, MINUS, or UNION on a left-hand branch of the database query; or 
(c) INTERSECT ALL is converted to INTERSECT and MINUS ALL is converted to MINUS when a parent branch includes INTERSECT, MINUS, or UNION.
Aschenbrenner discloses 
(a) INTERSECT ALL is converted to INTERSECT when a subquery includes INTERSECT, MINUS, or UNION; 
(b) MINUS ALL is converted to MINUS when the subquery includes INTERSECT, MINUS, or UNION on a left-hand branch of the database query; or 
(c) INTERSECT ALL is converted to INTERSECT and MINUS ALL is converted to MINUS when a parent branch includes INTERSECT, MINUS, or UNION (Aschenbrenner: pages 1-2, “INTERSECT ALL is part of the SQL specification, but SQL Server doesn’t care about it. The difference to the INTERSECT operator is very simple: INTERSECT ALL doesn’t eliminate duplicate rows. The nice thing is that you can simulate an INTERSECT ALL in SQL Server. Let’s try that by creating our 2 tables again, and by inserting some sample rows… As you can see, the 2nd table consists of a duplicate record – the record with the values 2 appears twice in the table. When you now perform an INTERSECT between both tables, the records with the values of 2 just appear once in the result set. The duplicate row was just eliminated!… You can preserve duplicate rows by making them unique with the ROW_NUNBER() WITH IntersectAll AS (
	SELECT
		ROW_NUMBER() OVER (PARTITION BY Col1, Col2 ORDER BY (SELECT 0)) AS RowNumber,
		Col1,
		Col2
	FROM t1

	INTERSECT

	SELECT
		ROW_NUMBER() OVER (PARTITION BY Col1, Col2 ORDER BY (SELECT 0)) AS RowNumber,
		Col1,
		Col2
	FROM t2
)
SELECT Col1, Col2 FROM IntersectAll
GO” which indicates “Intersect All” operator is converted by using “INTERSECT” operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Summarizing Data Using the GROUPINGSETS Operator” as taught by Hernandez  by implementing “INTERSECT ALL in SQL Server” as taught by Aschenbrenner, because it would provide Hernandez’s method with the enhanced capability of “…to preserve duplicate rows…” (Aschenbrenner: page 2) 
For claim 14, it is a system claim having similar limitations as cited in claim 7. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 21, it is a product claim having similar limitations as cited in claim 7. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bellamkonda (U.S. Pub. No.: US 20150220600).
For claim 22, Bellamkonda disclose a method for optimizing a database query, comprising: 
receiving a database query; upon receiving the database query, in response to the database query having a SET operator with a multi-set semantic; converting the multi-set semantic in the SET operator to a non-multi-set semantic (Bellamkonda: paragraph [0023], paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702…” See Fig. 7, query 700 is rewritten as query 702, and query 710 is rewritten as query 712
WHERE “SET operator” is broadly interpreted as “set operation” 
WHERE “converting” is broadly interpreted as “rewritten”); and 
generating a result set for the database query that processes the non-multi-set semantic in the SET operator (Bellamkonda: Paragraph [0023], “…Example types of set operations may include, without limitation, INTERSECT operations, INTERSECT ALL operations, MINUS operations, MINUS ALL OPERATIONS and UNION operations.” paragraph [0045], Paragraph [0046], “FIG. 7 is a diagram depicting an example logical representation of a query for performing a set operation, according to an embodiment. Query 700 is a request to perform an INTERSECT operation, which may be rewritten as query 702… Therefore, these records are not included in the final result set for the INTERSECT operation. Records where both the first and second count values are greater than zero correspond to records that are included in both the first and second data sets. Therefore, these records are included in the final result set.” paragraph [0048], “Although only an INTERSECT and MINUS operation is depicted in FIG. 7, the count values may also be used to process a request to perform an INTERSECT ALL operation or a MINUS ALL operation.” Paragraph [0051], “Result set 810 corresponds to the final result set for an INTERSECT operation and includes all records from hash table 800 where both c1 and c2 are not equal to zero. Thus, the record stored at entry 802 is included, but the records stored at entries 804, 806, and 808 are not output. Result set 812 corresponds to the final result set of an INTERSECT ALL operation. The INTERSECT ALL operation returns duplicate records based on the c1 and c2 values, when both values are greater than one for a particular entry in hash table 800, by determining the minimum of the c1 and c2 values, which corresponds to the number of duplicates returned.” Claim 8, “…in response to determining that the type of set operation is an intersect all or a minus all operation:”
See Fig. 7, query 700 is rewritten as query 702, and query 710 is rewritten as query 712
WHERE “generating a result set” is broadly interpreted as “the final result set”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/
Examiner, Art Unit 2169